            Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 1 of 57



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________________
PATRICK BAKER,                                                       )       FIRST AMENDED
                     Plaintiff,                                      )       COMPLAINT
                                                                     )       WITH
                                                                     )       JURY TRIAL
-against-                                                            )       DEMANDED
                                                                     )
                                                                     )
THE VILLAGE OF PIERMONT, POLICE OFFICER                              )       7:20-CV-1690
PETER BOUTROS, individually and as an employee of                    )
the Village of Piermont, CHIEF MICHAEL O’SHEA,                       )
individually and as an Employee of the Village of                    )
Piermont, and JOHN DOES NO.s 1-10 (said names being                  )
unknown and fictitious)                                              )
                          Defendants.                                )
__________________________________________________


Plaintiff, PATRICK BAKER, by and through his attorneys, THE LAW OFFICES OF DAVID
FRIED, P.C., hereby affirms to the best of his knowledge, under the pains and penalties of perjury,
as and for his First Amended Complaint in this action against Defendants, THE VILLAGE OF
PIERMONT, POLICE OFFICER PETER BOUTROS, individually and as an employee of Village
of Piermont, CHIEF MICHAEL O’SHEA, individually and as an Employee of the Village of
Piermont, and JOHN DOES NO.s 1-10, as follows:

                                     NATURE OF ACTION


       1.      This is an action to recover money damages based upon an illegal strip search of

Plaintiff and other egregious violations of his rights under the Constitutions and laws of the United

States of America and of the State of New York.



                                 JURISDICTION AND VENUE

       2.      This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and various

Amendments to the United States Constitution as enumerated below.

       3.      The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331, 1343 and 1367.
             Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 2 of 57




        4.      Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391 since all of
the events and omissions giving rise to the Plaintiff’s claims occurred within Rockland County,

New York; the actual place of employment of all of the Defendants is Rockland County, New
York; the municipal Defendants are geographically situated within Rockland County, New York;
and Plaintiff resides within Westchester County, New York. Rockland and Westchester Counties

are geographically situated within the Southern District of New York.



                                          JURY DEMAND

        5.      Plaintiff demands a trial by jury in this action.



                                        NOTICE OF CLAIM

        6.      Pursuant to New York State General Municipal Law, Plaintiff served a Notice of

Claim within the ninety (90) day statutory period, giving appropriate notice of these claims to the

extent required by law.

        7.      Over thirty (30) days has since expired without Defendants remedying, paying,

settling or adjusting this claim.

        8.      On September 25, 2019, a 50-h Hearing /Deposition was conducted.



                                              PARTIES

        9.      Plaintiff, PATRICK BAKER (hereinafter “Patrick” or “Plaintiff”), is an individual

who resides in the County of Westchester, State of New York.

        10.     Defendant VILLAGE OF PIERMONT (hereinafter referred to as “PIERMONT”)
was and continues to be a duly constituted municipal corporation located in the County of

Rockland, State of New York.
          Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 3 of 57




        11.   Defendant POLICE OFFICER PETER BOUTROS (hereinafter referred
individually, in his official capacity, and or collectively, as “BOUTROS”) is both an individual

and an employee of Piermont, and upon information and belief, was acting within the scope of his
employment during the incidents complained of herein that commenced on or about March 14,

2019.

        12.   Defendant CHIEF MICHAEL O’SHEA (hereinafter referred individually, in his
official capacity, and or collectively, as “O’SHEA”) is both an individual and an employee/former
employee of Piermont, and upon information and belief, was acting within the scope of his
employment during the incidents complained of herein that commenced on or about March 14,

2019.

        13. Defendant JOHN DOES NO.s 1-10 (hereinafter referred both individually and
collectively as “JOHN DOE”) is/are both an individual(s) and an employee(s)/agent(s) of
Piermont, and upon information and belief, was acting within the scope of his or her employment

and or agency during the incident(s) complained of herein that commenced on or about March 14,
2019 and continuing. JOHN DOE is believed to reside within the jurisdictional territory of the
Southern District of New York. The specific identity of JOHN DOE is unknown to Plaintiff as
JOHN DOE has participated in the actions complained of herein anonymously or under the guise

of PIERMONT.



                                  STATEMENT OF FACTS

        14.   Patrick is a 24 year old male with no criminal record who resides with his parents
in Westchester County. Patrick works as a licensed home improvement contractor. He earned his
bachelor’s degree in Business Administration from Pace University in Pleasantville, New York
having successfully completed a rigorous double major in both Finance and Human Resource

Management. He graduated Pace University with Magna Cum Laude honors.
           Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 4 of 57




       15.     In the evening hours, on or about March 14, 2019, Patrick was traveling home via
Route 9W in the Village of Piermont, New York in his vehicle. What follows is simply inconsistent

with American values.

       16.     BOUTROS initiated the lights and siren of his police vehicle and stopped Patrick’s

vehicle.

       17.     Upon being pulled over, Patrick responsibly turned off his vehicle’s engine, rolled
down all of his windows, illuminated the interior lights, and placed both hands on the steering
wheel. Patrick believed such actions would increase visibility and, accordingly, reduce officer

safety concerns.

       18.     BOUTROS approached Patrick’s vehicle and demanded Patrick’s license,

registration, and insurance.

       19.     Patrick asked BOUTROS why he was pulled over, and BOUTROS alleged that

Patrick was travelling 55 MPH in a 40 MPH zone.

       20.     Simultaneously, he handed to BOUTROS his driver license, vehicle insurance card
and a PBA card he had previously received from a friend who is a police officer, and
advised BOUTROS that a temporary registration was affixed to his vehicle’s windshield as he had

recently purchased the vehicle he was operating.

       21.     Thus, Patrick provided to BOUTROS all of the documentation that was demanded.
At this point, a speeding ticket should have been issued if in fact BOUTROS had requisite
justification to issue such a citation, and sent Patrick on his way as there was no other indication
of suspicion as to any other remotely possible criminal activity afoot in any manner or to any
degree, whatsoever. The corresponding incident reports do not allege that BOUTROS saw
something, smelled something, heard something, or in any other manner observed anything that
would have justified further investigation by BOUTROS of Patrick. Simply, the traffic stop should
           Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 5 of 57




have concluded. BOUTROS’ actions that followed this moment, lack probable cause and as such,

are illegal.

        22.    Nonetheless and without legal authority, but under the guise of official law
enforcement authority and color of law, BOUTROS directed Patrick to open his glove

compartment.

        23.    Patrick obeyed the aforesaid order of BOUTROS and opened the glove

compartment. Nothing illegal nor suspicious appeared in the glove compartment whatsoever.

        24.    BOUTROS then asked Patrick why he appeared nervous. Patrick responded he was
not. Even if Patrick had been nervous, like many people are when stopped by the police even for

simple traffic infractions, nervousness is not appropriate legal justification for BOUTROS’

continued, unwarranted, and illegal actions, inquiry, and fishing expedition-like investigation.

        25.    Without any legal justification or authority, BOUTROS then inquired if Patrick had

taken any drugs or alcohol. Patrick denied having ingested either substance. Police reports state

that there were no indicia of intoxication.

        26.    BOUTROS continued his illegal “investigation” of this speeding stop by
interrogating Patrick as to whether or not he took any prescription medication. Thus, at this point,
the illegal and unjustified line of questioning went so far as to even include questions about legally

prescribed medications. Patrick stated that he took his daily prescription medication earlier in the
morning for ADHD as that is his ordinary routine. Said prescription has zero impairing effects and
was taken as directed by his medical doctor. Again, no indicia of intoxication or impairment appear

in any police reports of this incident.

        27.    BOUTROS, without any legal justification or authority, then asked Patrick if he
had this medication in the vehicle, and Patrick responded that he always keeps it at home where

he takes it with his breakfast each morning.
             Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 6 of 57




       28.      The questioning continued. BOUTROS further inquired of Patrick, without any
legal justification or authority, as to whether he possessed anything illegal in his vehicle. Patrick

responded that he did not. BOUTROS responded by asking that if he searched the vehicle, would

he find anything illegal? Patrick answered that BOUTROS would not.

       29.      Consent was neither sought nor granted. Instead, and without any legal justification
or authority, BOUTROS ordered Patrick to step out of his vehicle merely because BOUTROS
unilaterally perceived nervousness. Patrick exited the vehicle as directed. Then, BOUTROS

directed Patrick to empty his pockets.

       30.      Notwithstanding that Patrick should never have been ordered out of the car merely

on perceived nervousness, at this time, quite responsibly, Patrick advised BOUTROS that he was
carrying a legally registered and licensed firearm which was secured on his waistband in a holster.
This disclosure occurred after Patrick exited the vehicle as directed. Patrick had a license for his

firearm. He had his gun with him because he was fishing with a friend earlier that same day.

       31.       Although Patrick’s removal from the vehicle was without any legal justification or
authority based upon the facts alleged thus far, and Patrick should never have been exposed to any
further police action after he produced his driver license, registration, and proof of insurance,
Patrick was nonetheless in the position to have to advise BOUTROS that he possessed a firearm

to mitigate prospective officer safety concerns.

       32.      BOUTROS ordered Patrick to turn around and put his hands on his vehicle while
BOUTROS forcefully removed Patrick’s licensed and registered firearm. While Patrick told
BOUTROS he had his firearm license card on his person, BOUTROS did not allow Patrick to
present same. Patrick should never have been in this position as police action should have
concluded once Patrick produced his license, registration, and proof of insurance. Everything after
that moment was tainted, without probable cause, and lacking of any legal justification or

authority.
          Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 7 of 57




       33.     BOUTROS then brought Patrick to the back of his vehicle, patted him down,
removed all of his belongings from inside his pockets, and again asked if he had anything illegal

on him to which Patrick again responded that he did not.

       34.     BOUTROS placed all of Patrick’s belongings on the trunk of his vehicle, directed

him to stand four (4) feet behind the vehicle and to wait while he searched his vehicle.

       35.     Consent was neither sought nor granted. A search warrant was neither sought nor
issued. Patrick should never have been in this position as police action should have concluded
once Patrick produced his license, registration, and proof of insurance. Everything after that

moment was tainted, without probable cause, and lacking of any legal justification or authority

       36.     While Patrick was not handcuffed nor advised that he was under arrest when the
vehicle search took place, he was also not free to leave or otherwise terminate the encounter with

BOUTROS.

       37.     After the vehicle search, BOUTROS directed Patrick to stand in the same place

outside his vehicle for an extended period as BOUTROS was sitting in his patrol vehicle.

       38.     After quite some time, BOUTROS opened his vehicle’s passenger side window and
asked Patrick why he had the firearm on his person. Despite custodial interrogation, Patrick was

not Mirandized.

       39.     Patrick explained that he obtained a permit from the County of Westchester, and

that he had been fishing that day.

       40.     Nervously experiencing his first investigation by law enforcement, Patrick asked if
he could call one of his police officer acquaintances to explain the situation
but BOUTROS declined to fulfill his request. Patrick believed that a police officer character

reference could alleviate prospective officer safety concerns.
             Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 8 of 57




       41.      Patrick remained standing outside for another several minutes in frigid
temperatures. BOUTROS then exited his patrol vehicle and told Patrick that he (Boutros) is “not

an asshole” and that Patrick could go sit in his own vehicle due to the cold temperatures outside.

       42.      Before Patrick entered his own vehicle, BOUTROS demanded to know the location
of Patrick’s cellphone and ordered him to take off his watch if he was wearing one. Patrick wasn’t
wearing a watch and told BOUTROS that his cell phone was on the front passenger seat of his

vehicle.

       43.      After BOUTROS seized Patrick’s cellphone, he allowed Patrick to sit in his vehicle
but without any heat (because BOUTROS took the ignition keys as well). Patrick was clearly

detained.

       44.      After several minutes of freezing in his vehicle, Patrick was ordered to step out of
his vehicle, place his hands on his back for handcuffing and enter BOUTROS’ patrol vehicle where

he was confined and eventually transported to PIERMONT’s police station.

       45.      When Patrick asked why he was being arrested, BOUTROS told him it was because
he had a loaded weapon but Patrick reminded BOUTROS that he had his pistol permit with him,

which BOUTROS disregarded.

       46.       Patrick should never have been in this position as police action should have

concluded once Patrick produced his license, registration, and proof of insurance. Everything after
that moment was tainted, without probable cause, and lacking of any legal justification or

authority.

       47.      BOUTROS again asked Patrick if he had anything illegal in his vehicle to which

Patrick again responded that he did not.

       48.      Patrick’s vehicle was searched again while he sat confined and handcuffed in the

back of the patrol vehicle.
          Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 9 of 57




        49.    After the vehicle search, which yielded no contraband of any nature or kind

whatsoever, BOUTROS then Mirandized Patrick despite the earlier custodial interrogation.

        50.    Despite Patrick’s request to know what he was charged with, BOUTROS provided

no answer or explanation.

        51.    Patrick remained handcuffed and confined in BOUTROS’ patrol vehicle until a tow

truck arrived to retrieve Patrick’s vehicle despite there being no contraband found in his vehicle.

        52.    BOUTROS then transported Patrick to his employer’s police headquarters.

        53.    At the police headquarters, a truly horrifying plot unfolded. Patrick and BOUTROS

were the only two people present, upon information and belief, in the entire building which was
dark and had to be unlocked. As PIERMONT’s police department is a very small law enforcement
agency, its headquarters is staffed in a limited manner, sometimes with no one at headquarters.
On the night in question when the two arrived at this location, there were, upon and information

and belief, no other people present other than BOUTROS and Patrick. PIERMONT’s police
station is a small suburban facility in a row of retail storefronts. At the late hour relevant herein,
surrounding businesses were overwhelmingly closed making the area quite desolate which

exacerbated Patrick’s fear in large part because BOUTROS was unsupervised and unmonitored.

        54.    Patrick was brought into a room where BOUTROS used a short handcuff chain

taken from his duty belt (rather than a longer one, which was also readily available and within feet
of the short one) to handcuff Patrick to the wall with Patrick’s arm elevated over his head for an
extended period of time. This caused Patrick significant and long-lasting pain and discomfort. The
longer chain would have provided much greater physical comfort and reduce the chance of injury

to Patrick.

        55.    At no time did Patrick demonstrate any behavior, resistance, obstruction, protest,
or defiance that would have required him to be physically secured in the manner described herein

whether for officer safety or any other reason.
         Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 10 of 57




       56.      Then, BOUTROS ordered Patrick to sit down at a computer, and asked him a variety
of questions to which Patrick was encouraged to provide answers in a specific way as doing so

would, in sum and substance according to BOUTROS, “help” Patrick.

       57.      BOUTROS began completing a “Voluntary Statement” form and stated

that Patrick’s cooperation would be “helpful”.

       58.      Patrick again asked BOUTROS what he was being charged with. Again, no answer

was provided.

       59.      BOUTROS then instructed Patrick to answer his questions in a specific manner, in

an apparent attempt to build a criminal case against himself.

       60.      BOUTROS then       instructed    Patrick   to   sign   the   “Voluntary   Statement”
and Miranda Warning Sheet. At no time did Patrick intend a knowing, intelligent or voluntary

statement or waiver of any legal or constitutional right or protection.

       61.      BOUTROS hovered over Patrick in an intimidating manner while Patrick followed

instructions, placing his initials where ordered on the form while under duress.

       62.      Patrick was then handcuffed again to the wall with the shorter handcuffs that

elevated Patrick’s arm in a painful and cruel position.

       63.      Several hours of detention having been endured, Patrick asked to use the bathroom,
and BOUTROS pointed to a toilet that was open for viewing. There were no privacy barriers of

any kind.

       64.      BOUTROS took the handcuffs off Patrick while he was attempting to urinate. He
had trouble urinating as BOUTROS stood behind Patrick within inches and stated in an

intimidating tone “what’s wrong, you got cold feet?”.

       65.      Finally urinating due to physical necessity, BOUTROS stated “there we go” in a

humiliating and demeaning tone.
         Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 11 of 57




       66.     Patrick was then returned to the small chain, his arm elevated painfully again over
his head. Patrick experienced and complained of significant pain to his wrist, arm, and shoulder.

No accommodation was provided despite the readily accessible longer, more comfortable chain.

       67.     The abuse Patrick experienced by BOUTROS thus far could never have prepared

him for what was to happen next.

       68.     Patrick asked BOUTROS if he could lay down. He had been detained at this point
for several hours and his wrist, arm, and shoulder were in continuously severe pain from the short

chain. BOUTROS responded that he could lay down but a strip search was required first.

       69.     Patrick responded that he would rather sit on the bench than lay down so he could

avoid the threat of being stripped naked and physically handled. However, BOUTROS responded,

in sum and substance, “that’s your choice, but I’m strip searching you regardless.”

       70.     Upon being threatened with the strip search, Patrick inquired whether that was

really necessary, and BOUTROS said it was required and asked if Patrick had anything to hide.

       71.     Patrick said he did not have anything to hide but that he was afraid because they
were the only two people in the building and he found this degrading, humiliating, and completely

unwarranted.

       72.     BOUTROS simply responded, “it’s not like I’m going to make you whip your dick
out for me.” In fact, Patrick’s genitals and rectum were exposed despite BOUTROS’ crude

statement.

       73.     Patrick begged BOUTROS not to proceed with the strip search of his soon-to-be
naked body. BOUTROS ordered Patrick to go to the back right corner of the cell and “drop [his]

pants and underwear.”

       74.     Succumbing to the officer’s self-anointed power, Patrick did as he was told. He

cried from humiliation.
         Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 12 of 57




        75.     This incident originated as a routine traffic stop for speeding. There were no indicia
of any criminal activity, intoxication, nor the like prior to, during, or upon presentation by Patrick

to BOUTROS of his license, registration, and proof of insurance. Patrick should never have been
in this position as police action should have concluded once Patrick produced his license,
registration, and proof of insurance. Everything after that moment was tainted, without probable
cause, and lacking of any legal justification or authority. Accordingly, the only allegedly legitimate
authority BOUTROS had over Patrick stemmed from the observation of alleged speeding.
Nonetheless, a strip search of his naked body was threatened and actually performed which

revealed Patrick’s genitals and rectum.

        76.    BOUTROS instructed Patrick to bend over and squat, while Patrick was naked and
both his genitals and rectum were exposed.           BOUTROS visually inspected both private
portions/areas of Patrick’s body. BOUTROS and Patrick were the only people in the building.
Patrick was horrified. This illegal strip search and visual cavity search were performed upon

Patrick despite, among other things:

                (a) There was no probable cause to arrest Patrick on any felony, especially since
police action should have concluded once Patrick produced his license, registration, and proof of
insurance. Everything after that moment was tainted, without probable cause, and lacking of any

legal justification or authority.

                (b) There was no probable cause to arrest Patrick for the charged misdemeanors,
especially since police action should have concluded once Patrick produced his license,
registration, and proof of insurance. Everything after that moment was tainted, without probable

cause, and lacking of any legal justification or authority.

                (c) Notwithstanding the lack of probable cause, the charged misdemeanor was a
section of the New York State Penal Law which was previously deemed unconstitutional but was

nonetheless filed by BOUTROS as a criminal charge against Patrick.
         Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 13 of 57




               (d) A strip search is unconstitutional when probable cause exclusively exists as to

a non-criminal speeding infraction as is the case here.

               (e) Patrick was not in a general prison population setting, was never expected to be
admitted to a general prison population setting at any time during the interaction with BOUTROS,
nor was he ever actually admitted to a general prison population. In fact, Patrick was in a vacant

cell and there were no other people or prisoners present anywhere.

               (f) In the underlying “criminal” action and the precedent “investigation” by
BOUTROS, there were no allegation that Patrick was concealing contraband at any time nor were

there any indicia or suspicions of concealed contraband, weapons, or drugs.

               (g) Patrick did not demonstrate any particular characteristics that would warrant a

strip search and or visual cavity search.

               (h) There were no other circumstances of the arrest that gave rise to the need for a

strip search or visual cavity search, and

               (i) BOUTROS’ strip search and visual cavity search of Patrick was suspicionless.

        77.    After searching his naked body, BOUTROS stated to Patrick “see that wasn’t so
bad” and threw a blanket at him and shut the cell door where Patrick cried in shame for the next

hour.

        78.    Patrick had never felt so degraded or powerless in his whole life.

        79.    Later, Patrick overheard BOUTROS speaking with someone on the telephone about
his forthcoming bail: “this kid’s from Scarsdale, that’s a rich area, they got money there, what do

you think? Fifteen?”

        80.    At that point, BOUTROS entered the cell and told Patrick his bail is going to be

$15,000. It appeared to Patrick that bail was determined even before a Judge arrived.
           Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 14 of 57




       81.     Patrick started crying, stating he did not have that kind of money. BOUTROS then

asked if Patrick had $5,000.

       82.    BOUTROS stated that a cash payment of bail was required and asked Patrick who

he wanted to telephone for money; This, despite a requirement in New York that bail be set in

more than one form (not just cash).

       83.     Patrick said he wanted to call his father and BOUTROS said he cannot call him but

that he would telephone his father for him instead.

       84.     BOUTROS dialed Patrick’s father’s telephone number, shut the door, and left.

Patrick did not hear the conversation that took place with his father.

       85.     Several hours later, Patrick was escorted to arraignment on a felony, misdemeanor
and traffic violation. Said charges were all authored, attested to, and filed with the municipal court
by BOUTROS. Accordingly, BOUTROS directly initiated the criminal prosecution against

Patrick.

       86.     No attorney was present despite the requirement in New York of counsel at
arraignment and despite the fact that the Rockland County Public Defender has funding to ensure
that defense counsel is present at every arraignment. BOUTROS and PIERMONT denied Patrick
his right to counsel at a critical stage of the criminal proceeding against him. If counsel had been

present at arraignment as required, an application could have been made for a more reasonable bail
or release on recognizance. If counsel had been present at arraignment as required, a motion could
have been made to challenge the facial sufficiency of the illegal accusatory instruments filed by
BOUTROS against Patrick. If counsel had been present at arraignment as required, the damages

suffered by Patrick could have been mitigated.

       87.     Patrick later learned from his father that BOUTROS informed his father twice that
it was not necessary for Patrick to have an attorney present for his arraignment, despite Patrick’s
         Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 15 of 57




father’s inquiry regarding same twice. New York requires that defendants actually be provided
counsel at felony arraignments.

       88.     Patrick also had inquired as to securing counsel for arraignment prior to the
commencement of that proceeding and BOUTROS told Patrick that counsel was not necessary.
This affirmative statement against securing counsel, combined with the strip search and visual
cavity search and related illegal treatment he was forced to endure at the hands of BOUTROS did
not leave Patrick in a reasonable position to challenge BOUTROS as to his statements about
counsel because Patrick was frightened and dominated.

       89.     The only people in the courtroom were the Judge, BOUTROS, and Patrick. Further,

the Court in Piermont failed to record the proceedings despite being provided a recording device
by the State’s Office of Court Administration. Patrick’s father requested entry to be present during
the arraignment but was denied access despite New York Office of Court Administration policy
that court proceedings are open to the public. BOUTROS told Patrick’s father that entry was not

permissible.

       90.     Patrick was arraigned on the felony-level crime of Criminal Possession of a Weapon
in the Second Degree (New York Penal Law §265.03-3), a separate misdemeanor charge of
Unlawful Possession of Certain Ammunition Feeding Devices (New York Penal Law §265.37),

and a speeding ticket (New York Vehicle and Traffic Law §1180D), and had no attorney provided
by the municipal court or by any Defendant named herein for this critical stage of the criminal

proceedings against him.

       91.     Following the arraignment, Patrick’s father posted the $5,000.00 bail. Prior to this

occurring, Patrick was detained for approximately over 10 hours.

       92.     Thereafter, the Defendant(s) paraded Patrick’s felony arrest on Facebook and, upon
information and belief, other social media despite the blatant frivolous nature of the felony charge
(and misdemeanor as well) and included within such public posting, defamatory statements that
         Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 16 of 57




have tarnished Patrick’s good name and stellar reputation. Upon information and belief, said
Facebook post was published to the community-at-large by Defendant(s), including but not limited

to then-Chief Michael O’Shea.

       93.     Said Facebook post read, “Last night at about 0100 a Piermont police officer
observed a vehicle being operated on Route 9W in an erratic manner. The driver Patrick Baker,
23 years old, of Scarsdale failed to comply with officers instructions while standing outside the
vehicle during the traffic stop. A further investigation revealed the driver (suspect) possessed a
loaded firearm in his waistband with a round in the chamber. Additionally he did violate the
ammunition capacity ban. He was arraigned by the Honorable John Gallucci. Judge Gallucci set

bail at $5,000. Bail was posted and the suspect is due back in the Piermont Court on March 20,

2019.” The post included photographs of the firearm, its magazine, and ammunition.

       94. Said Facebook post includes several false statements, to wit: (a) there is no truth to the
statement that the subject vehicle was being driven in an “erratic manner,” (b) there is no truth to

the statement that Patrick “failed to comply with officers instructions,” (c) there was no “further
investigation [that] revealed [Patrick] possessed a loaded firearm,” as Patrick voluntarily advised
the officer (in hopes of preventing an escalation of the incident or to raise concerns for the officer
about officer safety) that he had a licensed firearm on his person, (d) the post omits the fact that

Patrick had a license for his firearm and, as such, the post publishes a false and inaccurate account,
(e) there is no truth to the statement that Patrick “did violate the ammunition capacity ban” because
said statute was previously deemed unconstitutional and even if it had not been, Patrick was not
yet determined to be guilty of anything; he was merely accused at that time and maintained a

presumption of innocence.

       95.     Several members of the public responded to the post by publishing comments
including but not limited to, “…Another awesome stop…,” “Thank God the officer is okay,”
“…crime has really been on the rise…,” “Unreal, have respect for the police, do what your told,

and for gods sake, do it legally. Get a permit!!!”
         Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 17 of 57




       96.     The false statements posted by Defendant(s) have defamed Patrick, tarnished his
good name, damaged his stellar reputation, and have caused him shame, embarrassment, and

humiliation. Although the Defendants herein have knowledge that the criminal case terminated
without a finding of guilt, said Facebook post and its accompanying photographs, and the public
comments that ensued are/were still posted on PIERMONT and or its police department’s public

Facebook page as of at least the date this action commenced.

       97.    Within a week of the felony arraignment, at the very next appearance after
arraignment, the Rockland County District Attorney immediately recognized that the felony was
charged improperly by BOUTROS and reduced the erroneous felony charge to Criminal

Possession of a Weapon in the Fourth Degree (New York Penal Law § 265.01-1), a misdemeanor

(that would later be dismissed).

       98.     By this action, the District Attorney’s office confirmed that a felony charge was
never appropriate and or legally justified. Nonetheless, major damage was already done to

Patrick’s body, mental health and reputation.

       99.    Patrick was forced to attend several court appearances in connection with the
criminal charges against him. When he arrived at the municipal court on each occasion, Patrick,
like all other members of the public, was screened through security entering the courtroom by

officers using a magnetometer “wand” as part of the screening process. On one occasion,
BOUTROS was present and when Patrick passed through security screening, BOUTROS targeted
and or ambushed Patrick.      As BOUTROS approached Patrick, Patrick was fearful and or
apprehensive. BOUTROS then used his hands to personally pat down and or touch Patrick’s body
and did so in a manner that offensively touched Patrick’s genitals and buttocks. Other members
of the public entering court that day were not searched in such a manner. This was done to Patrick
despite, upon information and belief, the wand being the routine method of screening. This
exacerbated Patrick’s emotional distress as the person (BOUTROS) who performed the illegal
strip search and visual cavity search upon him, was now also performing a full and completely
         Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 18 of 57




unnecessary pat down of his body when other officers routinely used a magnetometer wand. Such
action served no legitimate purpose and was only used as a mechanism for further humiliating,

degrading, harassing, and annoying Patrick.

       100.    As part of his criminal defense, a motion to dismiss was filed on behalf of Patrick.
In the People’s responsive papers, they conceded that dismissal was warranted as to the
misdemeanors charges that were then pending against Patrick. Thus, the People confirmed that

the prosecution commenced by BOUTROS against Patrick lacked merit.

       101.    Only after the People conceded that dismissal was warranted, the pending criminal
case against Patrick was adjourned in contemplation of dismissal, nunc pro tunc to the date of

arrest. Patrick’s criminal charges were dismissed and sealed on September 14, 2019.

       102.    The particular facts and circumstances surrounding the dismissal are consistent
with and indicative of Patrick’s innocence as to the charges that were filed against him. Thus, the

prosecution terminated in Patrick’s favor.

       103.    Patrick suffered significant damages as a result of Defendants’ actions, in that
Patrick suffered an unlawful detention, loss of liberty, physical injuries/long-lasting pain and
discomfort to his wrist, arm, and shoulder from being handcuffed to a wall with his arm raised
over his head for several hours, emotional distress, fear, anxiety, humiliation, degradation,

embarrassment, damage to his personal and professional reputation, and loss of business with
potential customers, not to mention being forced to submit his naked body for inspection by

BOUTROS.

       104.    Upon information and belief, at no time since the revelation of the facts and
circumstances above, have Defendant(s) taken any steps to remedy these wrongs either directly,

indirectly, or in any other manner.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 19 of 57



                AS AND FOR A FIRST CAUSE OF ACTION
                  VIOLATION OF FIRST, FOURTH, FIFTH AND
              FOURTEENTH AMENDMENTS, AND 42 U.S.C. § 1983
                                   AGAINST BOUTROS
          FOR ILLEGAL STRIP SEARCH AND VISUAL CAVITY SEARCH



105.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 104

   of this Complaint with the same force and effect as if fully set forth herein.

106.       At all times relevant, BOUTROS was and is a natural person and is sued in the

   present action in such capacity.

107.       At all times relevant, BOUTROS acted under color of law in connection with and

   by virtue of his employment as a police officer of a government entity, from which his

   authority was and is derived.

108.       As enumerated herein, Patrick alleges violations of federal constitutional and

   federally protected rights at the hands of BOUTROS.

109.       Throughout the events recited herein, BOUTROS, while acting under the color of

   law, subjected Patrick to the deprivation of rights, privileges and immunities secured by

   the Constitution and laws of the United States.

110.       As explained herein, Patrick has been deprived of his Constitutional rights which

   has caused Patrick to suffer damages.

111.       The actions of BOUTROS in depriving Patrick of his Constitutional rights, as

   stated herein, were willful and malicious acts.

112.       The illegal strip search and visual cavity search of Patrick, which was personally

   conducted by BOUTROS, in his official and individual capacities, and under the color of
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 20 of 57



   law, constitutes a violation of Patrick’s constitutional rights. Such actions by BOUTROS

   are contrary to the protections afforded to Patrick by the First, Fourth, Fifth, and Fourteenth

   Amendments as well as 42 U.S.C. § 1983. While BOUTROS had a duty not to subject

   Patrick to such illegal conduct, he breached such duty.

113.       BOUTROS violated Patrick’s rights to physical liberty, bodily integrity, privacy

   and freedom from unreasonable search and seizure when BOUTROS forced Patrick to

   submit to a strip search of his naked body and visual cavity search without a reasonable

   basis and in an unreasonable manner. This violation of Patrick’s rights was of a particularly

   degrading nature. Patrick’s genitals and rectum were revealed and visible to BOUTROS

   by the actions of BOUTROS.

114.       BOUTROS personally conducted the unreasonable and illegal strip and visual

   cavity search in such a manner, and so as to, subject Patrick to humiliation, degradation

   and embarrasment and in excess of his authority as a member of law enforcement. In doing

   so, BOUTROS exhibited deliberate indifference to the rights of Patrick. BOUTROS’

   actions in this regard are grossly negligent and reckless.

115.       The actions of BOUTROS were intentional, with BOUTROS knowing that he

   violated Patrick’s constitutional rights and, as such, warrant and justify the assessment and

   award of compensatory and punitive damages. In strip searching Patrick, BOUTROS was

   objectively unreasonable under any definition or application of constitutional rights. The

   violation of Patrick’s rights in this regard were clearly established at the time that the strip

   search was performed.

116.       At all times relevant, Patrick was seized and not otherwise free to terminate the

   encounter with BOUTROS based upon physical force exerted by and or a show of authority
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 21 of 57



   demonstrated by BOUTROS.           Accordingly, Patrick’s freedom of movement was

   terminated and or otherwise restrained/restricted by BOUTROS.

117.       BOUTROS failed to have any reasonable basis to believe that Patrick was

   concealing a weapon or other contraband in order to establish any reasonable basis for

   engaging in such an eggregiously intrusive and unconstitutional strip search and visual

   cavity search of Patrick’s naked body. Such unreasonable basis is compounded by the fact

   that many hours passed since the intial stop which makes the illegal strip search and visual

   cavity search even more unreasonable in nature. Patrick was strip searched even though

   there was no individual suspicion that Patrick was secreting contraband on his person, even

   though there was no prison population that Patrick was entering, even though there was no

   legitimate felony charge that should have been brought against Patrick, even though Patrick

   has no criminal history, even though Patrick was at all times compliant and posed no threat

   to BOUTROS or any other person or thing, and even though he had his legally issued pistol

   permit on him and available for presentation to BOUTROS which BOUTROS disregarded.

118.       The illegal strip search was made even more eggregious as it was compounded by

   remarkably inappropriate, crude and unneccessarily degrading comments made by

   BOUTROS to Patrick during the strip search and visual cavity search which served no

   legitimate purpose other than to expose Patrick to enahnced degradation, humiliation, and

   belittlement. This aspect of the underlying cause of action butresses Patrick’s prayer for

   punitive damages.

119.       At all times relevant, Patrick had a reasonable expectation of privacy which

   BOUTROS violated.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 22 of 57



120.       That by reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




              AS AND FOR A SECOND CAUSE OF ACTION

             VIOLATION OF FOURTH, FIFTH, AND FOURTEENTH

                        AMENDMENTS AND 42 U.S.C. §1983

                                   AGAINST BOUTROS

                     FOR UNLAWFUL SEARCH AND SEIZURE



121.        Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 120

   of this Complaint with the same force and effect as if fully set forth herein.
122.       At all times relevant, BOUTROS was and is a natural person and is sued in the

   present action in such capacity.

123.       At all times relevant, BOUTROS acted under color of law in connection with and

   by virtue of his employment as a police officer of a government entity, from which his

   authority was and is derived.

124.       As enumerated herein, Patrick alleges violations of federal constitutional and

   federally protected rights at the hands of BOUTROS.

125.       Throughout the events recited herein, BOUTROS, while acting under the color of

   law, subjected Patrick to the deprivation of rights, privileges and immunities secured by

   the Constitution and laws of the United States.

126.       As explained herein, Patrick has been deprived of his Constitutional rights which

   has caused Patrick to suffer damages.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 23 of 57



127.       The actions of BOUTROS in depriving Patrick of his Constitutional rights, as

   stated herein, were willful and malicious acts.


128.       BOUTROS personally performed the illegal search and seizure of Patrick’s person
   and items of personal property.      The unlawful arrest conducted against Patrick by

   BOUTROS, in his official and individual capacity, under color of law, constituted
   unreasonable search and seizure by BOUTROS as well as abuse of process, and violated

   Patrick’s Fourth, Fifth, and Fourteenth Amendment rights as well as 42 U.S.C. §1983. Such
   actions were negligent, reckless, unreasonable and unauthorized, as BOUTROS had a duty
   not to subject Patrick to any unnecessary search and seizure, but failed to prevent the same

   (and in fact caused the same), and breached such duty.

129.       After being stopped for alleged speeding, Patrick provided to BOUTROS all of the
   documentation that was demanded of him by BOUTROS to wit, his license, registration,
   and insurance.     At that point, a speeding ticket should have been issued if in fact
   BOUTROS had requisite justification to issue such a citation, and sent Patrick on his way
   as there was no other indication of suspicion as to any other criminal activity afoot in any
   manner or to any degree, whatsoever. The corresponding incident reports do not allege
   that BOUTROS saw something, smelled something, heard something, or in any other
   manner observed anything that would have justified further investigation by BOUTROS
   of Patrick. Simply, the traffic stop should have concluded when Patrick provided to
   BOUTROS his license, registration, and proof of insurance. BOUTROS’ subsequent

   actions lacked probable cause and as such, are illegal.

130.       As a consequence of BOUTROS’s wrongful actions, negligent behavior and
   violations of the aforesaid federal rights, Patrick was deprived of his freedom, was
   subjected to great fear, terror, personal humiliation and degradation, and suffered great

   mental and emotional distress as a result of the aforesaid unlawful conduct of BOUTROS.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 24 of 57




131.       BOUTROS failed to have any reasonable basis to believe that Patrick was
   concealing a weapon or other contraband in order to establish a reason for a warrantless

   search of Patrick’s person and items of personal property. Patrick and his belongings were
   searched even though there was no individual suspicion that Patrick was secreting
   contraband on his person or within his personal property, even though no contraband was
   ever discovered on Patrick or in his vehicle, even though Patrick was interrogated for hours,
   sometimes with handcuffs on and sometimes not, even though BOUTROS was made aware
   that Patrick was a business owner and law abiding citizen who had no criminal record
   whatsoever, and even though the issue of whether or not someone was carrying a licensed

   firearm outside of the restrictions of a pistol permit is an administrative matter that is not
   prosecuted under the Penal Law according to a New York Court of Appeals decision from

   1998. See People v. Thompson, 92 N.Y.2d 957 (1998).
132.       At all times relevant, Patrick was seized and not otherwise free to terminate the

   encounter with BOUTROS based upon physical force exerted by and or a show of authority

   demonstrated by BOUTROS.            Accordingly, Patrick’s freedom of movement was

   terminated and or otherwise restrained/restricted by BOUTROS.

133.       At all times relevant, Patrick had a reasonable expectation of privacy which

   BOUTROS violated.

134.       At no time relevant did BOUTROS seek consent for any of his illegal actions.

135.       At no time relevant did Patrick ever consent to any of BOUTROS’ illegal actions.


136.       That by reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 25 of 57



               AS AND FOR A THIRD CAUSE OF ACTION

   VIOLATION OF FOURTH, FIFTH, AND FOURTEENTH AMENDMENTS,

                                   AND 42 U.S.C. § 1983

                                   AGAINST BOUTROS

                               FOR EXCESSIVE FORCE

137.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 136

   of this Complaint with the same force and effect as if fully set forth herein.

138.       At all times relevant, BOUTROS was and is a natural person and is sued in the

   present action in such capacity.

139.       At all times relevant, BOUTROS acted under color of law in connection with and

   by virtue of his employment as a police officer of a government entity, from which his

   authority was and is derived.

140.       As enumerated herein, Patrick alleges violations of federal constitutional and

   federally protected rights at the hands of BOUTROS.

141.       Throughout the events recited herein, BOUTROS, while acting under the color of

   law, subjected Patrick to the deprivation of rights, privileges and immunities secured by

   the Constitution and laws of the United States.

142.       As explained herein, Patrick has been deprived of his Constitutional rights which

   has caused Patrick to suffer damages.

143.       The actions of BOUTROS in depriving Patrick of his Constitutional rights, as

   stated herein, were willful and malicious acts.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 26 of 57




144.       The specific facts and circumstances enumerated above, and entirely incorporated
   herein, as to the manner of handcuffing, the illegal strip search and visual cavity search,

   and physical pat-down at the municipal court, reveal and allege actions by BOUTROS
   personally that are unreasonable and constitute excessive force by BOUTROS against
   Patrick.

145.       There was no probable cause to arrest Patrick for any serious crime.

146.       Patrick posed absolutely no threat, let alone an immediate threat, to BOUTROS or
   anyone else. Quite to the contrary, Patrick was cooperative, gentlemanly, and forthcoming.

147.       There were no allegations by BOUTROS that Patrick actively resisted arrest or
   attempted to evade arrest by flight.

148.       Balancing BOUTROS’ “need” to handcuff Patrick, with the manner in which
   Patrick was actually handcuffed, leads a reasonable person to conclude that BOUTROS
   exerted excessive force against Patrick.

149.       Balancing BOUTROS’ “need” to “search” Patrick, with the manner in which
   Patrick was strip searched and further subjected to a visual cavity search, leads a reasonable
   person to conclude that BOUTROS exerted excessive force against Patrick.

150.       As to the strip search, visual cavity search, pat-down, and method of handcuffing,
   there were, at all times relevant, less restrictive means immediately and actually available
   to BOUTROS.       A reasonable person would thus conclude that BOUTROS exerted
   excessive force against Patrick.

151.       That by reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 27 of 57



                 AS AND FOR A FOURTH CAUSE OF ACTION

               VIOLATION OF FOURTH, FIFTH, SIXTH, EIGHTH, AND
                 FOURTEENTH AMENDMENTS, AND 42 U.S.C. §1983

                                      AGAINST BOUTROS

                                      FOR FALSE ARREST


152.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 151

   of the Complaint with the same force and effect as if fully set forth herein.
153.       At all times relevant, BOUTROS was and is a natural person and is sued in the

   present action in such capacity.

154.       At all times relevant, BOUTROS acted under color of law in connection with and

   by virtue of his employment as a police officer of a government entity, from which his

   authority was and is derived.

155.       As enumerated herein, Patrick alleges violations of federal constitutional and

   federally protected rights at the hands of BOUTROS.

156.       Throughout the events recited herein, BOUTROS, while acting under the color of

   law, subjected Patrick to the deprivation of rights, privileges and immunities secured by

   the Constitution and laws of the United States.

157.       As explained herein, Patrick has been deprived of his Constitutional rights which

   has caused Patrick to suffer damages.

158.       The actions of BOUTROS in depriving Patrick of his Constitutional rights, as

   stated herein, were willful and malicious acts.


159.       After being stopped for alleged speeding, Patrick provided to BOUTROS all of the
   documentation that was demanded of him by BOUTROS to wit, his license, registration,
   and insurance.     At that point, a speeding ticket should have been issued if in fact
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 28 of 57




   BOUTROS had requisite justification to issue such a citation, and sent Patrick on his way
   as there was no other indication of suspicion as to any other criminal activity afoot in any

   manner or to any degree, whatsoever. The corresponding incident reports do not allege
   that BOUTROS saw something, smelled something, heard something, or in any other
   manner observed anything that would have justified further investigation by BOUTROS
   of Patrick. Simply, the traffic stop should have concluded when Patrick provided to
   BOUTROS his license, registration, and insurance. BOUTROS’ subsequent actions lacked

   probable cause and as such, are illegal.

160.       The arrest of Patrick was not based upon probable cause and as such it was

   unlawful, illegal, unjustified, and lacked privilege. The accusations of wrongful/ criminal
   conduct against Patrick were improper and false, and were an attempt to disguise the
   Defendants’ animosity towards Patrick, causing a deprivation of his rights, privileges

   and/or immunities secured by the Constitution and the laws of this nation and state.

161.       Under the color of law, BOUTROS deprived Patrick of his Fifth, Sixth, Eighth and
   Fourteenth Amendment rights not to be deprived of life, liberty or property without due
   process of law, and of his Fourth Amendment right to be free from unlawful searches and
   seizures   by    falsely    arresting,   wrongfully     detaining,    unlawfully     harassing,

   unconstitutionally conducting a humiliating        and degrading strip search, and falsely
   charging Patrick with a felony for which there was no evidence or substantiation of any
   kind whatsoever and a misdemeanor that was previously deemed unconstitutional. Because
   Patrick had a pistol permit, any issue as to whether he is abiding by pistol permit restrictions

   is resolved as an administrative matter and not prosecuted pursuant to the Penal Law.

162.       The accusations of wrongful actions/crimes charged against Patrick were false and
   an attempt to cover up the false arrest and abuse of process which had been inflicted by

   BOUTROS upon Patrick.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 29 of 57




163.       BOUTROS lacked even arguable probable cause to arrest Patrick on a felony and

   the charged misdemeanor.

164.       Such actions were intentional, negligent, reckless, callous, unreasonable and/or
   unauthorized, as BOUTROS had a duty not to subject Patrick, a civil member of the public
   and citizen of this nation, to the use of excessive force by handcuffing Patrick for hours to
   a wall with his one arm elevated over his head, conducting an unlawful, degrading and
   humiliating strip search, false arrest and summary punishment, but failed to prevent the

   same, and in fact caused the same, all in violation of 42 U.S.C. § 1983.

165.       BOUTROS acted under color of law to deny Patrick his constitutional rights of due

   process and freedom from seizure by intentionally confining him without his consent under
   the threat of imprisonment without providing any reasonable basis or investigation

   warranting prosecution, or other due process guarantees secured to Patrick.

166.       BOUTROS detained Patrick without any probable cause, therefore abusing proper

   legal authority.

167.       As a consequence of BOUTROS’ wrongful actions, negligent behavior, and
   violations of federal and state laws, Patrick was deprived of his freedom, made to suffer

   injuries, and subjected to great fear, terror, personal humiliation and degradation.

168.       At all times relevant, BOUTROS intended to confine and or restrict/restrain Patrick.

169.       At all times relevant, Patrick was in-fact confined and or restricted/restrained.

170.       At all times relevant, Patrick was conscious of the confinement and or

   restriction/restraint.

171.       At no time relevant did Patrick consent to such confinement and or

   restriction/restraint.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 30 of 57




172.       At no time relevant was the confinement and or restriction/restraint of Patrick

   privileged.
173.       At no time relevant did BOUTROS seek consent for any of his illegal actions.

174.       At no time relevant did Patrick ever consent to any of BOUTROS’ illegal actions.


175.       That by reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.



                 AS AND FOR A FIFTH CAUSE OF ACTION

         VIOLATION OF FOURTH, FIFTH, SIXTH, AND FOURTEENTH
                   AMENDMENTS, AND 42 U.S.C. §1983

                                   AGAINST BOUTROS

                            FOR FALSE IMPRISONMENT



176.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 175

   of this Complaint with the same force and effect as if fully set forth herein.
177.       At all times relevant, BOUTROS was and is a natural person and is sued in the

   present action in such capacity.

178.       At all times relevant, BOUTROS acted under color of law in connection with and

   by virtue of his employment as a police officer of a government entity, from which his

   authority was and is derived.

179.       As enumerated herein, Patrick alleges violations of federal constitutional and

   federally protected rights at the hands of BOUTROS.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 31 of 57



180.       Throughout the events recited herein, BOUTROS, while acting under the color of

   law, subjected Patrick to the deprivation of rights, privileges and immunities secured by

   the Constitution and laws of the United States.

181.       As explained herein, Patrick has been deprived of his Constitutional rights which

   has caused Patrick to suffer damages.

182.       The actions of BOUTROS in depriving Patrick of his Constitutional rights, as

   stated herein, were willful and malicious acts.


183.       After being stopped for alleged speeding, Patrick provided to BOUTROS all of the
   documentation that was demanded of him by BOUTROS to wit, his license, registration,
   and insurance.     At that point, a speeding ticket should have been issued if in fact
   BOUTROS had requisite justification to issue such a citation, and sent Patrick on his way
   as there was no other indication of suspicion as to any other criminal activity afoot in any
   manner or to any degree, whatsoever. The corresponding incident reports do not allege
   that BOUTROS saw something, smelled something, heard something, or in any other
   manner observed anything that would have justified further investigation by BOUTROS
   of Patrick. Simply, the traffic stop should have concluded when Patrick provided to
   BOUTROS his license, registration, and insurance. BOUTROS’ subsequent actions lacked

   probable cause and as such, are illegal.

184.       The accusations of wrongful/criminal conduct against Patrick were improper and
   false, and were an attempt to disguise the Defendants, animosity towards Patrick, causing
   a deprivation of his rights, privileges and/or immunities secured by the Constitution and

   laws of this nation and state.

185.       BOUTROS lacked probable cause to arrest or detain Patrick in prolonged physical
   custody for a period of approximately over ten (10) hours commencing on or about March

   14, 2019.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 32 of 57




186.         The wrongful arrest and wrongful detention of Patrick by BOUTROS was

   committed under color of law.

187.         BOUTROS acted under color of the law to deny Patrick his Constitutional rights to
   equal protection, due process and freedom from seizure by wrongfully detaining Patrick at
   the PIERMONT PD headquarters, and wrongfully charging him with a felony and
   misdemeanor and holding him under the threat of and actual imprisonment for
   approximately over ten (10) hours, without providing a reasonable basis and/or
   investigation warranting custody, or other due process guarantees secured to Patrick by the

   Fourth, Fifth, Sixth and Fourteenth Amendments of the United States Constitution.

188.         Such violations were continued by BOUTROS in his refusal to adequately
   investigate Patrick’s pistol permit that he possessed at the time he was detained.
   Specifically, BOUTROS failed to investigate and verify the veracity of Patrick’s claim that
   he had a valid pistol permit for his firearm, even though the permit was in Patrick’s

   possession at the time of his arrest, and that he was fishing on the day of his arrest. Further,
   BOUTROS lacked knowledge/awareness of the long-settled, well-established laws that he
   was charged with upholding. BOUTROS should have known that the issue of whether
   someone was allegedly carrying a licensed firearm outside of the restrictions of a pistol

   permit is an administrative matter that is not prosecuted under the Penal Law according to
   a New York Court of Appeals case from 1998. See People v. Thompson, 92 N.Y.2d 957

   (1998).

189.         When Patrick was pulled over on Route 9W following the alleged traffic infraction,
   he had to endure harassment and threats, followed by questioning and interrogation without
   an attorney present and all before being painfully handcuffed and arrested and then

   subsequently stripped naked.

190.         Despite the information known to BOUTROS at the time of Patrick’s arrest,
   BOUTROS willfully detained Patrick, handcuffed him, strip searched him, humiliated and
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 33 of 57




   degraded him at the PIERMONT PD headquarters, and did not provide an explanation for
   what he was charged with, and advised Patrick’s father that despite falsely charging Patrick

   with a felony and misdemeanor, he did not need an attorney at the arraignment (despite a

   clear New York Court of Appeals mandate to the contrary).

191.       BOUTROS never offered to free Patrick, Patrick was conscious and aware of his

   confinement and unlawful imprisonment, and never consented to same.

192.       Although BOUTROS made the arrest of Patrick under color of law, BOUTROS
   lacked the authority of law to do so—there was no probable cause or reasonable suspicion
   to take Patrick into custody, particularly in a felony context. Again, any issue as to whether

   someone is handling a firearm outside the restrictions of the individual’s pistol permit is
   an administrative matter and not one prosecuted under the New York State Penal Law. See

   People v. Thompson, 92 N.Y.2d 957 (1998).

193.       As a consequence of BOUTROS’ wrongful actions, negligent behavior, and
   violations of law, Patrick was deprived of his freedom, made to suffer injuries, and was
   subjected to great fear, terror, personal humiliation and degradation, long-lasting physical
   pain from being handcuffed to a wall with his arm elevated over his head for several hours,
   and still continues to suffer mental and emotional distress, loss of customers for his

   business, loss of prospective customers, the forced presentation of his naked body to law
   enforcement, degradation of his good name—all as a result of the aforesaid unlawful

   conduct of BOUTROS.

194.       At all times relevant, BOUTROS intended for Patrick to be arrested, seized, and

   confined.

195.       At all times relevant, Patrick was arrested, seized, and confined.

196.       At all times relevant, Patrick was conscious of the arrest, seizure, and confinement.

197.       At no time relevant did Patrick consent to such arrest, seizure, or confinement.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 34 of 57




198.       At no time relevant was the arrest, seizure, or confinement of Patrick otherwise
   privileged.

199.       At all times relevant, Patrick was in-fact falsely imprisoned.
200.       At no time relevant did BOUTROS seek consent for any of his illegal actions.

201.       At no time relevant did Patrick ever consent to any of BOUTROS’ illegal actions.


202.       That by reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




                   AS AND FOR A SIXTH CAUSE OF ACTION
         VIOLATION OF FIFTH, SIXTH, AND FOURTEENTH AMENDMENTS,
                                      AND 42 U.S.C. § 1983
                                      AGAINST BOUTROS
                    FOR DEPRIVATION OF THE RIGHT TO COUNSEL


203.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 202

   of this Complaint with the same force and effect as if fully set forth herein.

204.       At all times relevant, BOUTROS was and is a natural person and is sued in the

   present action in such capacity.

205.       At all times relevant, BOUTROS acted under color of law in connection with and

   by virtue of his employment as a police officer of a government entity, from which his

   authority was and is derived.

206.       As enumerated herein, Patrick alleges violations of federal constitutional and

   federally protected rights at the hands of BOUTROS.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 35 of 57



207.       Throughout the events recited herein, BOUTROS, while acting under the color of

   law, subjected Patrick to the deprivation of rights, privileges and immunities secured by

   the Constitution and laws of the United States.

208.       As explained herein, Patrick has been deprived of his Constitutional rights which

   has caused Patrick to suffer damages.

209.       The actions of BOUTROS in depriving Patrick of his Constitutional rights, as stated

   herein, were willful and malicious acts.

210.       It is a well-settled, basic, fundamental right that criminally accused defendants have

   a right to counsel at all critical stages of a criminal proceeding.

211.       At all times relevant, Patrick was a criminally accused Defendant.

212.       Patrick was arraigned on the criminal charges filed against him. Said arraignment

   was in-fact a criticial stage of the proceedings in which his liberty and freedom were at

   issue. Bail was set against Patrick’s liberty interests and no applications were made on his

   behalf in any regard or for any purpose.

213.       At no time relevant was any attorney provided for Patrick despite crystal clear

   mandates to the contrary from the New York State Court of Appeals that all criminally

   accused Defendants, including, at that time, Patrick, be provided an attorney. In fact,

   Rockland County has, upon information and belief, received funds from the State of New

   York to ensure that counsel is present at all arraignments, including in the PIERMONT

   municipal court. Such funding has enabled the Rockland County Public Defender’s Office

   to maintain on-call attorneys in the off-hours to appear in municipal courts when

   arraignments are to occur. Accordingly, in New York, and particularly in Rockland
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 36 of 57



   County, criminally accused Defendants need not specifically request counsel; instead,

   counsel is to be provided automatically.

214.       Upon inquiry of BOUTROS by Patrick and or his father regarding the right to

   counsel at arraignment, Patrick was caused to believe that counsel was not necessary and

   was otherwise swayed not to seek the aide of counsel and was also, otherwise, in essence,

   denied and or deprived of his right to counsel notwithstanding his clearly established rights

   under the United States Constitution, the New York State Constitution, and New York

   State statute and law.

215.       BOUTROS’ words, behavior, actions, and or omissions constitute direct

   involvement in the deprivation of the right to counsel.

216.       As a result, Patrick was caused to suffer damages as alleged above and herein.

217.       By reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




            AS AND FOR AN SEVENTH CAUSE OF ACTION
   VIOLATION OF FOURTH, FIFTH, AND FOURTEENTH AMENDMENTS,
                                 AND 42 U.S.C. § 1983
                                 AGAINST BOUTROS
                            FOR MALICIOUS PROSECUTION



218.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 217

   of this Complaint with the same force and effect as if fully set forth herein.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 37 of 57



219.       At all times relevant, BOUTROS was and is a natural person and is sued in the

   present action in such capacity.

220.       At all times relevant, BOUTROS acted under color of law in connection with and

   by virtue of his employment as a police officer of a government entity, from which his

   authority was and is derived.

221.       As enumerated herein, Patrick alleges violations of federal constitutional and

   federally protected rights at the hands of BOUTROS.

222.       Throughout the events recited herein, BOUTROS, while acting under the color of

   law, subjected Patrick to the deprivation of rights, privileges and immunities secured by

   the Constitution and laws of the United States.

223.       As explained herein, Patrick has been deprived of his Constitutional rights which

   has caused Patrick to suffer damages.

224.       The actions of BOUTROS in depriving Patrick of his Constitutional rights, as

   stated herein, were willful and malicious acts.


225.       After being stopped for alleged speeding, Patrick provided to BOUTROS all of the
   documentation that was demanded of him by BOUTROS to wit, his license, registration,
   and insurance.     At that point, a speeding ticket should have been issued if in fact
   BOUTROS had requisite justification to issue such a citation, and sent Patrick on his way
   as there was no other indication of suspicion as to any other criminal activity afoot in any
   manner or to any degree, whatsoever. The corresponding incident reports do not allege
   that BOUTROS saw something, smelled something, heard something, or in any other
   manner observed anything that would have justified further investigation by BOUTROS

   of Patrick. Simply, the traffic stop should have concluded when Patrick provided to
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 38 of 57




   BOUTROS his license, registration, and insurance. BOUTROS’ subsequent actions lacked

   probable cause and as such, are illegal.
226.       The allegations above, which are fully incorporated here, demonstrate that

   BOUTROS initiated the prosecution against Patrick in that BOUTROS authored and swore

   to the charges he filed against Patrick, not only had Patrick arraigned on said charges but

   directly coordinated and facilitated the actual arraignment and was, at all times relevant,

   present for such proceeding, and negotiated the bail that was eventually ordered by the

   municipal court judge who presided at arraignment. In all regards, BOUTROS was seeking

   out the prosecution of Patrick. All of this, notwithstanding a lack of probable cause to have

   arrested Patrick in the first place on the charges BOUTROS facilitated.

227.       The prosection which BOUTROS initiated was commenced with and motivated by

   actual malice. Under no reasonable interpretation of the facts and circumstance alleged

   herein could BOUTROS’ initiation of the prosecution against Patrick be seen as a desire

   to see the ends of justice served.

228.       Throughout the prosecution initiated by BOUTROS, Patrick maintained the status

   of a criminally accused Defendant, was required to post bail, needed to hire criminal

   defense attorneys to defend him, and make several court appearances.

229.       As noted above, the case was commenced by BOUTROS, despite a lack of probable

   cause and legal justification, as a felony.

230.       As noted above, that erroneous felony charge was reduced to a misdemenanor

   charge by the People within a week of arraignment because the felony brought against

   Patrick by BOUTROS was not sustainable.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 39 of 57




231.       As part of his criminal defense pertaining to the misdemeanor that yielded when
   the People made their reduction from a felony, a motion to dismiss was filed on behalf of

   Patrick. In the People’s responsive papers, they conceded that dismissal was warranted as
   to the misdemeanors charges that were then pending against Patrick. Thus, the People

   confirmed that the prosecution commenced by BOUTROS against Patrick lacked merit.

232.       Only after the People conceded that dismissal was warranted, the pending criminal
   case against Patrick was adjourned in contemplation of dismissal, nunc pro tunc to the date

   of arrest. Patrick’s criminal charges were dismissed and sealed on September 14, 2019.

233.       The particular facts and circumstances surrounding the dismissal are consistent

   with and indicative of Patrick’s innocence as to the charges filed against him. Thus, the

   prosecution terminated in Patrick’s favor.
234.       Patrick suffered significant damages as a result of Defendants’ actions, in that

   Patrick suffered an unlawful detention, loss of liberty, physical injuries/long-lasting pain

   and discomfort to his wrist, arm, and shoulder from being handcuffed to a wall with his

   arm raised over his head for several hours, emotional distress, fear, anxiety, humiliation,

   degradation, embarrassment, damage to his personal and professional reputation, and loss

   of business with potential customers, not to mention being forced to submit his naked body

   for inspection by BOUTROS.

235.       Patrick suffered a post-arraignment deprivation of liberty to such an extent that the

   Fourth Amendment rights of Patrick were violated.

236.       That by reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 40 of 57



               AS AND FOR AN EIGHTH CAUSE OF ACTION

  VIOLATION OF FIRST, FOURTH, FIFTH, SIXTH, EIGHTH, NINTH, AND
         FOURTEENTH AMENDMENTS, AND 42 U.S.C. §1983

                                  AGAINST PIERMONT

                      MONELL CLAIM / MUNICIPAL LIABILITY


237.         Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 236

   of the Complaint with the same force and effect as if fully set forth herein.

238.         This Monell claim is premised on actual constitutional violations and the specific

   facts alleged demonstrate and establish that PIERMONT is at fault by virtue of its

   municipal policies, customs, and practices or lack thereof. The violations of Patrick’s

   constitutional rights were affirmatively and proximately caused by policies, procedures,

   customs, and practices of PIERMONT. By actively inflicting and failing to prevent the

   above stated constitutional violations suffered by Patrick, PIERMONT, by virue of its

   municipal policies, customs, and practices, acted unreasonably, recklessly, and or

   negligently in failing to exercise the slightest amount of due care to secure and protect the

   civil and Constitutional rights of Patrick against illegal search and seizure, physical abuse,

   detained custody and other due process violations. Said rights are guaranteed to Patrick by

   42 U.S.C. §1983, and by the Amendments to the United States Constitution enumerated

   herein.

239.         Specifically, PIERMONT requires that strip and visual cavity searches be perfomed

   upon members of the public and empowers its employees to unilaterally, and singularly,

   make such determination without supervision or checks and balances, and upon purported

   justification that is inconsistent with prevailing law.       This allegation is specifically
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 41 of 57



   supported by specific allegations within the factual portion of this First Amended

   Complaint wherein BOUTROS stated to Patrick that the strip and visual cavity were

   required. The allegation that BOUTROS was required to perform the strip and visual

   cavity search supports a finding that BOUTROS was obeying a policy, custom, and or

   practice of PIERMONT, his municipal employer.

240.       Specifically, PIERMONT has an after-hour arraignment policy, custom, and or

   practice that does not include and or require activating the publicly-funded and available

   “on-call” Rockland County Public Defender who is specifically designated to appear on

   behalf of criminally accused persons, county-wide, in direct violation of prevailing New

   York State law. This allegation is specifically supported by specific allegations within the

   factual portion of this First Amended Complaint. The allegation that the arraignemnt did

   in-fact proceed without counsel supports a finding that PIERMONT’s arraignment policy,

   custom, and or practice is illegal.

241.       Specifically, PIERMONT restricts bail to be posted in only one form, while New

   York State law requires that bail be permitted in more than one form. This allegation is

   specifically supported by specific allegations within the factual portion of this First

   Amended Complaint. The allegation that BOUTROS told Patrick that bail was required to

   be posted in cash only, supports a finding that BOUTROS was communicating a policy,

   custom, and or practice of PIERMONT, his municipal employer.

242.       Specifically, PIERMONT has a deficient custom, policy, and or practice as to

   disseminating information to the public. This allegation is specifically supported by

   specific allegations within the factual portion of this First Amended Complaint. The

   allegation that false information was published to the community about Patrick and never
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 42 of 57



   corrected subsequently, supports a finding that PIERMONT has a custom, policy, and or

   practice as to public communications that does not provide for verification of information

   for accuracy, vetting, and similar protective measures.

243.       Specifically, PIERMONT has a policy, custom and or practice that does not require

   the recording of court proceedings despite New York State Office of Court Administration

   guidelines and protocols to the contrary, and equipment provided by the State to

   PIERMONT, to ensure compliance with such guidelines and protocols. This allegation is

   specifically supported by specific allegations within the factual portion of this First

   Amended Complaint. Patrick’s arraignment was not recorded because PIERMONT, upon

   information and belief, does not record, at a minimum, its after-hour court proceedings.

244.       Specifically, PIERMONT has a policy, custom and or practice that does not permit

   public entry into court proceedings that are otherwise required to be publicly accessible

   pursuant to clear New York State Office of Court Adminstration policy. This allegation is

   specifically supported by specific allegations within the factual portion of this First

   Amended Complaint. The allegation that Patrick’s father was told by BOUTROS that his

   entry into the arraignment was not permissible, supports a finding that BOUTROS was

   following a custom, policy and or practice of his municipal employer.


245.       As a proximate cause of PIERMONT’s policies, customs, and or practices, as

   specifically stated herein, Patrick was caused to suffer damages.

246.       PIERMONT is liable by virtue of its policies, customs, and practices, or
   lack/absence thereof, but also by inferred customs, policies, and practices so as to display
   a deliberate indifference to the constitutional rights of those within its jurisdiction,

   including, at all times relevant, Patrick.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 43 of 57




247.       That by reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




              AS AND FOR AN NINTH CAUSE OF ACTION
                                  A PENDENT CLAIM
                      AGAINST PIERMONT AND BOUTROS
                FOR NEW YORK STATE ASSAULT AND BATTERY



248.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 247

   of this Complaint with the same force and effect as if fully set forth herein.

249.       This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1367.

250.       Defendant(s) placed Patrick in imminent fear and or apprehension of unwanted

   physical contact by, among other things, ordering Patrick to strip and bend over to examine

   his annus and or actually examining among other things, his annus.

251.       Defendant(s) placed Patrick in imminent fear and or apprehension of unwanted

   physical contact by offensively touching Patrick’s genitals and buttocks without consent.

252.       Defendant(s) inflicted unwanted sexually-oriented and or sexual-in-nature and or

   dominating and or over-powering touching and or other offensive physical contact upon

   Patrick’s person and exposed Patrick to other offensive contact and placed him in

   immediate fear and or apprehension of receiving such touching and physical contact.

253.       Defendant(s) did intend to inflict personal injury and or offensive touching upon

   Patrick without his consent.

254.       Defendant(s) took action to carry out the aforesaid intent.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 44 of 57



255.       Defendant(s) did injure Patrick.

256.       All of the above actions placed Patrick in imminent fear and or apprehension of

   unwanted physical contact and or offensive physical contact.

257.       At no time did Patrick consent to the unlawful actions of the Defendant(s).

258.       As a direct and proximate result of these attacks and or offensive touchings and or

   threats of attacks and or offensive touching, Patrick was caused to suffer bodily injury and

   extreme emotional trauma all to his detriment.

259.       Defendant(s) intentionally assaulted and battered Patrick causing him to endure

   physical injury, harm, humiliation, shame, fear, apprehension, anxiety, emotional distress

   and emotional trauma.

260.       At all times relevant, BOUTROS was an employee of PIERMONT.


261.       That by reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




               AS AND FOR A TENTH CAUSE OF ACTION
                                 A PENDENT CLAIM

                 AGAINST BOUTROS, O’SHEA, and JOHN DOE

          FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


262.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 261

   of this Complaint with the same force and effect as if fully set forth herein.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 45 of 57



263.       This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1367.

264.       Defendant(s) acted intentionally and recklessly in their harassing and

   discriminatory treatment and activity towards Patrick. Furthermore, Defendant(s) acted in

   concert with one another and conspired to violate the rights of Patrick and otherwise harm

   Patrick.

265.       Defendant(s)’ harassment and threats toward Patrick were extreme and outrageous.

266.       A severe, if not gross interference with Patrick’s privacy occurred on March 14,

   2019 when Defendant BOUTROS conducted a visual inspection of Patrick’s body cavity

   in a strip search.

267.       On March 14, 2019 Patrick experienced a stranger peering without his consent at

   his naked body and in particular at the most private portions of his body. Patrick

   subsequenlty suffered an unnecessary pat-down of his body by BOUTROS in which

   Patrick’s genitals and buttocks were touched in an offensive manner.

268.       As a direct result of BOUTROS’ conduct, Patrick has suffered severe emotional

   distress directly caused by Defendant(s)’ actions.

269.       Said emotional harm was exacerbated by the fact that Defendant(s)’ activities

   involved the use of threatening and intimidating statements and other tactics of

   intimidation. Defendant(s) acted in concert with one another and conspired to violate his

   rights and otherwise harm Patrick.

270.       Said emotional harm was exacerbated by the Defendant(s)’ defamation of Patrick’s

   good name and reputation as complained of herein.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 46 of 57



271.       Patrick suffered and was damaged by intentional infliction of emotional distress at

   the hands of Defendant(s) and same were a direct result of the Defendant(s) conduct.

272.       Defendant(s) acted in a manner against Patrick that constitutes conduct so extreme

   and outrageous in degree and character as to go beyond all possible bounds of decency.

273.       Defendant(s) acted in a manner against Patrick that is regarded as atrocious and

   utterly intolerable in a civilized community.

274.       By reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




              AS AND FOR A ELEVENTH CAUSE OF ACTION

                                    A PENDENT CLAIM

                              AGAINST ALL DEFENDANTS

             FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

275.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 274

   of this Complaint with the same force and effect as if fully set forth herein.

276.       This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1367.

277.       Defendant(s) negligently and recklessly caused Patrick to suffer emotional distress.

278.       Defendant(s) owed a duty to Patrick, a free member of society with rights to be

   within the jurisdiction and municipal boundaries of PIERMONT, by virtue of their role in

   society as a municipal government, law enforcement agency, and police officer.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 47 of 57



279.       Defendant(s) breached this duty by unreasonably endangering the physical safety

   of Patrick and or causing Patrick to fear for his safety.

280.       Defendant(s) acted in a manner that constitutes conduct so extreme and outrageous

   in degree and character as to go beyond all possible bounds of decency.

281.       Defendant(s) acted in a manner that can and is regarded as atrociouos and utterly

   intolerable in a civilized community.

282.       Patrick suffered and was damaged by negligent infliction of emotional distress at

   the hands of the Defendant(s) and same was a direct result of the Defendant(s) conduct.

283.       As a direct and proximate result of Defendant(s) aforementioned conduct, Patrick

   was damaged and suffered economic losses, mental and emotional harm, anguish, and

   humiliation.

284.       By reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




             AS AND FOR A TWELFTH CAUSE OF ACTION
                                  A PENDENT CLAIM

                        AGAINST PIERMONT AND O’SHEA

   FOR NEGLIGENT HIRING, SUPERVISION, TRAINING, AND RETENTION


285.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 284

   of this Complaint with the same force and effect as if fully set forth herein.

286.       This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1367.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 48 of 57



287.       PIERMONT and O’SHEA had a duty to Patrick in that they had a duty to employ

   police officers that upheld the law and did not violate State or Constitutional rights. Said

   duty was breached by PIERMONT and O’SHEA and proximately caused Patrick to suffer

   damages complained of herein.

288.       On or about March 14, 2019, BOUTROS was employed and or supervised and or

   trained and or retained by PIERMONT and O’SHEA.

289.       On or about March 14, 2019, BOUTROS was in his official capacity as a police

   officer when he encountered Patrick during a routine traffic stop.

290.       During that encounter, BOUTROS conducted an illegal search and seizure of

   Plaintiff and subjected him to an unnecessary and unlawful strip and visual cavity search

   conducted to humilate and degrade Patrick.

291.       The wrongful acts of BOUTROS reveal that PIERMONT and O’SHEA

   negligently hired, trained, supervised and or retained BOUTROS.

292.       PIERMONT and O’SHEA should have been aware that BOUTROS had a civil

   complaint(s) filed against him prior to his employment by PIERMONT and O’SHEA.

293.       Despite this knowledge, PIERMONT and O’SHEA hired and retained BOUTROS

   as a police officer.

294.       PIERMONT and O’SHEA had a duty not to hire an incompetent police officer.

295.       Furthermore, the illegal search and seizure and the illegal strip search took place at

   the headquarters of PIERMONT and OSHEA’s police department.

296.       PIERMONT and O’SHEA also negligently supervised BOUTROS in that there was

   no supervision of BOUTROS as no other police officer nor any supervising officer was
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 49 of 57



   present for the strip search conducted on Patrick on March 14, 2019, which is a proximate

   cause of Patrick’s injuries.

297.       As a result of direct negligence on the part of PIERMONT and O’SHEA, Patrick

   suffered emotional distress.

298.       PIERMONT and O’SHEA placed its employees, including BOUTROS, in a

   position to cause foreseeable harm, harm which Patrick most probably would have been

   spared had PIERMONT and O’SHEA taken reasonable care in making its decisions

   concerning the hiring, training, supervision, and retention of its employees.

299.       PIERMONT and O’SHEA knew, or should have known, of its employees,

   including BOUTROS, propensity for the sort of conduct which caused the injuries and

   damages suffered by Patrick.

300.       Based upon the foregoing, PIERMONT and O’SHEAD were negligent in the

   hiring, training, supervision, and retention of BOUTROS by failing to remedy

   BOUTROS’s illegal actions and conditions of employment after due notice.

301.       Following Patrick’s unlawful arrest and the outrageous events that ensued,

   including the illegal strip search and visual cavity search, reports were filed with

   PIERMONT and O’SHEA by BOUTROS which placed PIERMONT and O’SHEA on

   notice of the illegal actions of BOUTROS. Such illegal actions were never remedied

   despite due notice.

302.       As a direct and proximate result of PIERMONT and O’SHEA’s aforementioned

   conduct, Patrick was damaged and suffered economic losses, mental and emotional harm,

   anguish, and humiliation.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 50 of 57



303.       As a result of these wrongful, negligent and intentional acts and violations, Patrick

   suffered severe and extreme emotional distress and conscious pain and suffering.

304.       By reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




               AS AND FOR A THIRTEENTH CAUSE OF ACTION


                                 A PENDENT CLAIM


                        AGAINST PIERMONT AND O’SHEA


       FOR LIABILITY UNDER THE DOCTRINE OF RESPONDEAT SUPERIOR
                          AND NEW YORK COMMON LAW



305.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 304

   of this Complaint with the same force and effect as if fully set forth herein.

306.       This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1367.

307.       The conduct of BOUTROS occurred while he was on duty, in and during the course

   and scope of his duties and functions as a Piermont Police Officer, and while he was acting

   as an agent and employee of PIERMONT and O’SHEA. As a result, PIERMONT and

   O’SHEA are legally and vicariously rersponsible and liable to Patrick for the harm caused

   to him by the conduct of BOUTROS under the doctrine of respondeat superior.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 51 of 57



308.       By reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




          AS AND FOR A FOURTEENTH CAUSE OF ACTION

                                    A PENDENT CLAIM

                           AGAINST ALL DEFENDANTS

                   FOR DEFAMATION / DEFAMATION PER SE




309.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 308

   of this Complaint with the same force and effect as if fully set forth herein.

310.       This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1367.

311.       This cause of action arises out of and for damages sustained by Patrick with regard

   to false, libelous, and defamatory written statements made by Defendant(s) in and about

   PIERMONT and or its Police Department’s offical Facebook webpage.

312.       Specifically, on or about March 14, 2019, Defendant(s) made the above alleged

   defamatory statements about Patrick that were false, published, and unprivileged. The

   specific statements alleged above and herein are incorporated here as if reprinted in their

   entirety.

313.       Upon information and belief, Defendant(s) made such statements for improper

   purposes with malice and recklessness and with knowledge that they would be published
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 52 of 57



   to the community at large, including Patrick’s family, friends, aquaintenances, business

   associates, customers, and others.

314.       Such actions constitute defamation.

315.       Defendant(s) portrayed Patrick in the above-described manner knowing that their

   depiction was false and untrue and or with reckless and wanton disregard for the truth.

316.       The false and defamatory statements made by Defendant(s) have caused Patrick

   great anguish, emotional distress, economic loss, and have exposed him to pre-judgments

   and false judgments which have injured Patrick’s credibility, name, and reputation both

   within and beyond his personal and professional life.

317.       Such defamatory statements tend to expose Patrick to hatred, disdain, contempt or

   aversion, or to induce evil or unsavory opinions of him in the minds of a substantial number

   of community members.

318.       Since Defendant(s) defamatory statements, both expressly and by implication, are

   ones that would tend to harm the reputation of Patrick and or deter third persons from

   associating with Patrick in the conduct of his profession and personal social life while also

   exposing him to public contempt, ridicule, aversion, and disgrace, Patrick is presumed to

   have suffered injury and damages and Defendant(s) have thus committed defamation per

   se.

319.       Defendant(s)’ statements, further, both expressly and by implication, are

   defamatory per se.

320.       As a direct and proximate result of the aforementioned acts by Defendant(s), Patrick

   has been caused to suffer damages which include but are not limited to general and specific
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 53 of 57



   damages in an amount not presently known but subsequently ascertainable and believed to

   be not less than ten million dollars ($10 million dollars) including damages to, among other

   things, Patrick’s reputation, standing in the community and in his profession, all as a result

   of Defendant(s)’ actions.

321.       The acts of Defendant(s) were intentional and or with conscious disregard for

   Patrick’s rights, good name, and reputation, and with intent to vex, injure or annoy Patrick

   such as to constitute oppression, fraud, malice, wanton and reckless regard for the truth,

   thus entitling Patrick to exemplary and punitive damages in an amount appropriate to

   punish Defendant(s) and or set an example of Defendant(s) and to deter such conduct in

   the future, which amount will be proved at trial.

322.       By reason of the foregoing, Patrick has been damaged in the sum of ten million

   ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




               AS AND FOR A FIFTEENTH CAUSE OF ACTION
         VIOLATION OF THE NEW YORK STATE CONSTITUTION AND LAWS,
       INCLUDING BUT NOT LIMITED TO NEW YORK CRIMINAL PROCEDURE
              LAW §180.10, AND THE RULE OF HURRELL-HARRING
                          AGAINST PIERMONT AND BOUTROS
                       FOR DEPRIVATION OF THE RIGHT TO THE
                          AIDE OF COUNSEL AT ARRAIGNMENT


323.       Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 322

   of this Complaint with the same force and effect as if fully set forth herein.

324.       This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1367.
       Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 54 of 57



325.       It is a well-settled, basic, fundamental right that criminally accused defendants have

   a right to the aide of counsel at all critical stages of a criminal proceeding, including at

   arraignment.

326.       At all times relevant, Patrick was a criminally accused Defendant.

327.       Patrick was arraigned on the criminal charges filed against him. Said arraignment

   was in-fact a criticial stage of the proceedings in which his liberty and freedom were at

   issue. Bail was set against Patrick’s liberty interests and no applications were made on his

   behalf in any regard or for any purpose.

328.       At no time relevant was any attorney provided for Patrick despite crystal clear

   mandates to the contrary from the New York State Court of Appeals that all criminally

   accused Defendants, including, at that time, Patrick, be provided an attorney. In fact,

   Rockland County has, upon information and belief, received funds from the State of New

   York to ensure that counsel is present at all arraignments, including in the PIERMONT

   municipal court. Such funding has enabled the Rockland County Public Defender’s Office

   to maintain on-call attorneys in the off-hours to appear in municipal courts when

   arraignments are scheduled. Accordingly, in New York, and particularly in Rockland

   County, criminally accused Defendants need not specifically request counsel; instead,

   counsel is to be provided automatically.

329.       Upon inquiry of BOUTROS by Patrick and or his father regarding the right to

   counsel at arraignment, Patrick was caused to believe that counsel was not necessary and

   was otherwise swayed not to seek the aide of counsel and was also, otherwise, in essence,

   denied and or deprived of his right to counsel notwithstanding his clearly established rights
          Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 55 of 57



       under the United States Constitution, the New York State Constitution, and New York

       State statute and law.

   330.        The Defendant(s)’ words, behavior, actions and or omissions are the direct and

       proximate cause of the deprivation of the right to counsel.

   331.        As a result, Patrick was caused to suffer damages as alleged above and herein.

   332.        By reason of the foregoing, Patrick has been damaged in the sum of ten million

       ($10,000,000.00) dollars or more, as well as punitive damages, costs and attorney’s fees.




               PUNITIVE DAMAGES ARE SOUGHT BY THE PLAINTIFF

       333. Patrick repeats and reiterates the allegations set forth in paragraphs 1 through 332 of

this Complaint with the same force and effect as if fully set forth herein.

       334. The acts of the Defendant(s) were willfull, wanton, malicious, and oppressive and

were motivated solely by a desire to harm Patrick without regard for his well-being and rights,

privileges, and immunities and were based on a lack of concern and ill-will towards Patrick. Such

acts therefore deserve an award of punitive damages.

    335. The conduct of the Defendants was the result of an evil motive and or intent and involves

reckless and or callous indifference to the federally protected rights of Patrick. Defendant’s actions

shock the conscience and are of such a nature and degree that Defendants should be made an

example of so that conduct such as theirs is discourgaed and others who may be prone to such

illegal and outrageous conduct will recognize that such behavior is wrong, intolerable,

unconstitutional, and contrary to our way of life as free, liberty-celebrating Americans.
        Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 56 of 57



                                    PRAYER FOR RELIEF

    WHEREFORE, Patrick, by and through his attorneys, the undersigned, respectfully requests

the following damages and relief:


   a. On the First Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   b. On the Second Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   c. On the Third Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   d. On the Fourth Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   e. On the Fifth Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   f. On the Sixth Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   g. On the Seventh Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   h. On the Eighth Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   i. On the Ninth Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   j. On the Tenth Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   k. On the Eleventh Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   l. On the Twelfth Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   m. On the Thirteenth Cause of Action, the sum of ten million ($10,000,000.00) dollars or

       more;
        Case 7:20-cv-01690-CS Document 20 Filed 05/20/20 Page 57 of 57



   n. On the Fourteenth Cause of Action, the sum of ten million ($10,000,000.00) dollars or

      more;


   o. On the Fifteenth Cause of Action, the sum of ten million ($10,000,000.00) dollars or more;


   p. Compensatory and punitive damages;


   q. An award of costs and attorneys’ fees pursuant to 42 U.S.C. 1988 and as otherwise allowed

      by law; and


   r. Any and all other and further relief this Court deems just, proper, and appropriate.


Dated: New City, New York
       May 20, 2020                         Respectfully Submitted,


                                            THE LAW OFFICES OF DAVID FRIED, PC




                                            _______________________________________
                                            BY: DAVID FRIED, ESQ. (DF5879)
                                            Counsel for the Plaintiff
                                            254 South Main Street, Suite 310
                                            New City, New York 10956
                                            P: (845) 671-1883
                                            F: (845) 634-2430
                                            E: David@dfjustice.com
